Citation Nr: 1128713	
Decision Date: 08/03/11    Archive Date: 08/10/11

DOCKET NO.  06-24 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a left thumb disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1964 to February 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDING OF FACT

A left thumb disability is not shown to be etiologically related to service, and left thumb arthritis was not compensably disabling within a year of the Veteran's separation from active duty.


CONCLUSION OF LAW

A left thumb disability was not incurred in or aggravated by service, and left thumb arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1111, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in pre-rating correspondence dated June 2005 of the information and evidence needed to substantiate and complete his claims.  The Veteran was provided with information regarding how disability evaluations and effective dates are assigned in March 2006 and the issue was readjudicated in July 2006.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

This matter was most recently before the Board in February 2009, when the claim was reopened and the case remanded to the VA RO in Atlanta, Georgia (via the Appeals Management Center (AMC), in Washington, D.C.).  The purpose of this remand was to obtain a VA orthopedic examination.  All of the actions previously sought by the Board through its prior development request appear to have been substantially completed as directed, the VA examination is found to be adequate and it is of note that the Veteran does not contend otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  Subsequently, a supplemental statement of the case was issued in November 2009, which confirmed and continued the previous denial.  

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claims, and as warranted by law, providing VA examinations.  There is no evidence that any VA error in notifying or assisting the appellant reasonably affects the fairness of this adjudication.  Indeed, the appellant has not suggested that such an error, prejudicial or otherwise, exists.  Hence, the case is ready for adjudication.

Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status may, but will not always, constitute competent medical evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  
For certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within a year following discharge from active duty.  38 C.F.R. § 3.307, 3.309. 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Factual Background and Analysis

A review of the record discloses that this is not the Veteran's first claim of entitlement to service connection for a left thumb disability.  In a December 1999 Board decision entitlement to service connection for a left thumb disorder was denied.  

In May 2005, the RO received the Veteran's application to reopen his claim of entitlement to service connection for left thumb disability.  In a February 2009 decision, the Board found that new and material evidence had been submitted and reopened the issue on appeal.

The Veteran argues that his left thumb disability is the result of a fall from a cargo net during an in service training exercise.  He states that he has had left thumb pain since the injury and that service connection is therefore warranted for the residuals of that injury. 

Having reviewed the totality of the record, the Board finds that the preponderance of the evidence is against entitlement to service connection for a left thumb disability.

The Veteran contends that he injured his left thumb in service in 1965.  However, the service medical records, the objective evidence contemporaneous with service, do not show any treatment for a left thumb injury or complaints involving the left thumb.  Additionally, the report of the Veteran's separation medical examination performed in December 1965 shows that clinical evaluation of the upper extremities was normal.  

The claims file includes records of treatment between July 1981 and December 1994 from private physician Dr. H.J.  These records note the Veteran's complaints upon visitation.  At no time is the Veteran's left thumb or an in-service injury to that joint mentioned.  In a November 1994 letter from Dr. H.J., Dr. H.J. stated that the Veteran had complained of lumbar pain, but no left thumb disorder was noted.  

The Veteran's claims file includes numerous buddy statements from fellow soldiers who recalled that the appellant falling during training and injuring his back.  Notably, not one of these statements reports any history of an in-service left thumb injury or disorder.

In a July 1995 statement in support of the Veteran's claim registered nurse L.K. reported that she had known the Veteran for approximately 30 years and was knowledgeable of his past history of being injured during service.  She reported that the Veteran fell during a combat readiness training mission injuring his left thumb.  She added that his current symptoms included an enlarged, deformed left thumb that frequently had to be immobilized because of pain and swelling.  

In another July 1995 statement S.A., a friend of the claimant, reported having known the Veteran for practically his entire life.  She added that she was aware that the Veteran had sustained injuries during service while engaged in a combat readiness mission.  She also related that the Veteran's left thumb remained swollen and very painful, limiting use of his hand.  

Regarding the buddy statements from L.K. and S.A., it is unclear as to when those individuals first learned of the Veteran's reported left thumb injury.  Assuming they knew for many years before the Veteran filed his claim for entitlement to service connection for residuals of a left thumb injury, their statements arguably support finding that the Veteran did injure his left thumb during service.  

A VA physician who examined the Veteran in January 1995 indicated that there were some mild contractures of the left thumb with loss of extension and opposition.  The assessment was left wrist injury with limited motion and strength.  The physician did not diagnose any left thumb disorder.  

The Veteran underwent another VA examination in May 1998.  That physician reported that the Veteran had left thumb pain during the winter, a mild loss of motion, and no ligamentous instability.  X-rays did not show degeneration.  

In March 1999, the VA physician who had examined the Veteran in May 1998 related his opinion regarding the appellant's current thumb complaints and objective findings.  The examiner concluded that based on his review of the record, he could not relate the Veteran's present thumb disability to an injury sustained during active service.  The examiner stated that the Veteran demonstrated symptoms of a left thumb injury about 33 years after his original injury.  He stated that a very significant injury at that time should be showing either some degeneration of the joint of some other objective findings.  

In September 2003, a VA physician stated that the Veteran sustained a back and left hand injury while in training, and while there was no documentation of an in-service injury, his history and prior military commanders supported the injuries sustained by the appellant.  The Board notes that the claims file does not include any statement from any of the appellant's former in-service commanders.

A May 2006 treatment note from the private facility Augusta Orthopaedic Clinic, stated that the Veteran's left thumb disability was more "largely" than not related to a military injury.  No basis was provided in support of this conclusion.

The Veteran was afforded a VA examination in March 2009.  During his examination, the Veteran stated that he fell and injured his thumb while going through a simulated amphibious landing.  After his examination and a review of the claims file, the VA examiner, an orthopedic physician, concluded that it was less likely than not that the Veteran's left thumb disorder was caused by or the result of his active duty service.  He stated that this was based on the lack of documentation in the Veteran's service treatment records and lack of evidence of any problems with the left hand or thumb following discharge or prior to 1995.  

The Board has considered the evidence both in favor of and against the claim, and finds that the preponderance of the most probative evidence is against entitlement to service connection for a left thumb disability.  

While the appellant is competent to offer statements regarding his belief that he has had left thumb pain since service, Layno v. Brown, 6 Vet. App. 465, 470 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), as a lay person untrained in the field of medicine, he is not competent to diagnose any current left thumb disorder or relate any diagnosed left thumb disorder to service.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In this case, the Veteran's credibility is damaged by a number of factors.  Of note, his service treatment records show no sign whatsoever of an in-service injury to the left thumb, or a left thumb disability at service discharge.  Further, evidence of a left thumb disability is first demonstrated in the record in the 1990's, years after his discharge.  Finally, and of particular importance is the fact that, in his self prepared December 1975 separation medical history, the appellant himself specifically denied any history of swollen or painful joints, arthritis, as well as any bone or joint abnormality.  As statements prepared contemporaneous with service are judged to be of greater credibility, any history of continuing left thumb pain since a purported in-service injury is judged to be incredible.  

In this case, the Board places greater weight on the Veteran's failure to report a history of chronic symptoms of a left thumb disability to medical professionals for treatment purposes in the past than it does on his recent statements in connection with his claim for monetary benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a Veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence).

Further placing the Veteran's credibility in question is the fact that statements from fellow soldiers all fail to note any history of an in-service left thumb injury.  While two statements remark that the Veteran has a thumb injury due to his service, it is unclear when either L.K. and S.A. first observed left thumb disorders themselves, or whether they were merely reiterating a history that the appellant told them.  Hence, the statements to not weigh heavily in favor of his claim.

Thus, given the fact that the Veteran's credibility is damaged in light of evidence that he himself denied a history of a joint disorder at separation, given the absence of service treatment record evidence of any in-service left thumb symptoms, and given the absence of any evidence of left thumb symptoms for decades after service, the preponderance of the evidence is against the claim.  

Moreover, even assuming arguendo that the Veteran did sustain a left thumb disability during service, the preponderance of the medical evidence is against a finding that any current left thumb disability is related to an in-service injury.  In this regard, included in the medical nexus evidence is the report of a January 1995 VA examiner who did not find a left thumb injury, the report of the Veteran's May 1998 VA examiner who found a left thumb disability and his later March 1999 opinion that a thumb disability was not related to an in-service injury given the amount of time between the appellant's claimed left thumb injury and any objective findings of a left thumb disorder.  Also included in the evidence is the September 2003 statement by the Veteran's VA medical center physician, the May 2006 private opinion that a left thumb disorder was related to an in-service injury and the opinion of a March 2009 VA examiner who found that the Veteran's disorder was less likely than not related to his service.  The Board finds that the preponderance of the medical evidence is against a finding that the Veteran's present left thumb disability is related to service.

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  VA may favor the opinion of one competent medical expert over that of another when it gives an adequate statement of reasons and bases.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Here, the positive nexus opinion from the VA medical center physician and the Augusta Orthopaedic Clinic provide no rationale for the opinions offered.  Moreover, there is no suggestion that either opinion is based on consideration of all pertinent evidence.

In contrast, the negative opinions of the VA examiners are supported by reasons and basis, and note a review of all of the Veteran's treatment records.  Thus, these opinions are assigned greater probative weight.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims file and the thoroughness and detail of the opinion); Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).

Because his symptoms are observable by a lay person, the Veteran is competent to report a history of left thumb pain since a purported in-service injury.  The credibility of such a statement is highly suspect given the lack of any pertinent complaints or findings by medical personnel for decades postservice.  Moreover, the credibility of any such statement is rejected in light of the appellant's own admission at separation that he did not have a history of any joint disorder.  

Accordingly, the Board finds that the preponderance of the evidence is against entitlement to service connection for a left thumb disorder. The claim is therefore denied.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to service connection for a left thumb disability is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


